Citation Nr: 9930498	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1999 at which time it was remanded 
in order that the veteran might be afforded the opportunity 
for a hearing before a Board member at the RO.  In a June 
1999 communication the veteran withdrew his request for a 
personal or video hearing before a member of the Board and 
expressed his desire to have his appeal considered on the 
record.


FINDING OF FACT

The veteran's PTSD does not result in any more than 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for the veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1996, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the evidence of record discloses that in a rating 
decision dated in December 1984, service connection for PTSD 
was granted and a noncompensable evaluation was assigned, 
effective January 6, 1984.  The rating decision made 
reference to an October 1984 psychiatric examination of the 
veteran at which time it was noted that the veteran's 
impairment was primarily in his social well being.  It was 
indicated he had managed to be gainfully employed at a number 
of jobs since discharge, and it was felt that he had at least 
a definite impairment in terms of his social "relatedness."  

VA accorded the veteran a psychiatric examination in 
September 1986.  He was described as alert, oriented, and 
cooperative.  He became momentarily agitated, but did not 
lose control.  Overall mood appeared to be mildly depressed.  
Thinking was goal-directed and coherent, and there was no 
evidence of any psychosis.  Memory and intellect were intact.  
He stated that he had had suicidal ideation earlier in the 
year, but had had none recently.  

The Axis I diagnoses were:  PTSD; alcohol abuse, in remission 
for five months; heroin abuse, in remission for 13 years.  

By rating decision dated in November 1986, the evaluation for 
the veteran's PTSD was increased to 10 percent disabling, 
effective April 15, 1986.

The veteran was accorded another psychiatric examination for 
rating purposes by VA in November 1988.  The claims file was 
not available for review.  The examiner noted that he had 
seen the veteran in the past and he indicated the current 
mental status examination was similar to the one conducted 
two years previously.  The Axis I diagnoses were:  PTSD; 
alcohol abuse, largely in remission for 2 1/2 years; heroin 
abuse, in remission for 15 years.

Psychological testing conducted in conjunction with the 
examination resulted in findings reported as consistent with 
relatively severe PTSD and very significant social and 
industrial impairment.

The veteran was accorded another rating examination for 
psychiatric purposes by VA in May 1993.  It was noted he was 
currently hospitalized in the psychiatric unit at the VA 
Medical Center in Sepulveda.  The claims file was not 
available for review.  The veteran's history and subsequent 
course were described as "quite consistent" with "severe" 
PTSD.  It was clear that since his last examination in 1988, 
the veteran's condition had worsened with increasing 
financial, vocational, and family discord and disruption.  He 
was currently described as fully incapacitated by his illness 
and has definite need of long-term, probable inpatient, PTSD 
rehabilitation.  The Axis I diagnosis was PTSD.

By rating decision dated in June 1993, the evaluation for the 
veteran's PTSD was increased from 10 percent to 30 percent 
disabling, effective August 28, 1992.

The veteran was hospitalized at two different VA medical 
facilities in 1993.  At the time of discharge from his second 
period of hospitalization in December 1993, the veteran was 
given an Axis I diagnosis of PTSD.  

By rating decision rated in December 1993, the June 1993 
rating decision was amended to reflect a 50 percent 
disability rating for the veteran's PTSD from August 28, 
1992.  The veteran was assigned a temporary total disability 
rating based on hospitalization for a service-connected 
disability from April 2, 1993.  The prehospital rating of 
50 percent was reestablished, effective January 1, 1994.

The veteran was hospitalized for several days in January 
1994.  He was described as pleasant and cooperative.  There 
were no psychomotor changes.  Mood was euthymic.  Affect 
showed normal range and stability.  These showed no evident 
disorder.  Thought content showed no evident psychosis, 
auditory or visual hallucination, suicidal or homicidal 
ideation.  Cognition was alert and oriented properly.  The 
veteran had agitation and homicidality which was significant 
at the time of admission, but this resolved by the day after 
admission.  It appeared that he had had a severe, acute 
reaction to having been assaulted, and this had resolved 
overnight.  After 72 hours, he returned to baseline.  He was 
not discharged on any medication because it was noted he had 
been noncompliant with discharge medications after his last 
hospitalization because he claimed they did nothing for him.  
The Axis I diagnosis was PTSD, acute exacerbation.  Also 
diagnosed was alcohol abuse.  

The veteran was again hospitalized by VA from April to May 
1994.  Mental status examination during hospitalization was 
essentially normal except for history of intrusive 
recollections and nightmares of combat experiences.  The 
veteran admitted to heavy drinking by history, but denied any 
recent alcohol use.  It was noted the veteran had completed 
the long-term PTSD program from July to December 1993, but 
quickly resumed drinking.  After being assaulted at the bus 
stop, he became very anxious and was rehospitalized for 
several days in January 1994 for crisis intervention.  Since 
January 1994, he had been noncompliant with medication.  He 
was oriented into the milieu of a short-term PTSD program.  
He was described as an extremely active contributor to the 
process.  He was compliant with his treatment on the unit.  
On his last weekend he went out for a pass and returned 
without incident.  He benefited from the program and appeared 
to be much more stable than when he entered.  He was given a 
prescription of 750 milligrams of Depakote to be taken by 
mouth at bedtime.  He was described as competent for VA 
purposes.  He was described as probably not employable at the 
present time, but it was noted that he had rehabilitative 
potential.  

Of record are reports of periodic VA outpatient visits 
between 1992 and 1994.

In November 1994 the veteran gave testimony regarding his 
psychiatric status at a hearing before a hearing officer at 
the RO.  He stated that he went to the outpatient clinic once 
or twice a week.  He did not like to be in public.  He stated 
he was never violent unless pushed.  On the date of the 
hearing, he stated he did not take his medication so that he 
would have a clear head.  He remarked that he was only 
slightly depressed and never had suicidal thoughts.  

The veteran was accorded another psychiatric examination for 
rating purposes by VA in April 1996.  He was reported to be 
currently living alone.  The examiner noted that he had seen 
the veteran in the past.  The claims file was available for 
review and was described as quite voluminous.  It was 
reported that the veteran had experienced a chronic and 
severe PTSD which had taken a downhill course with worsening 
of functioning over the years.  The veteran also had had 
problems with substance abuse, though he reportedly curtailed 
his use of all but alcohol many years previously.  It was 
noted that, despite intensive treatment, including much 
outpatient support and several lengthy admissions to 
hospitals and specialized PTSD programs and the use of 
numerous psychotropic medications, the veteran remained very 
symptomatic.  He reported marked hyperarousal symptoms, such 
that he preferred simply to stay at home and felt very unsafe 
and exposed when outdoors.  He stated he could hardly 
tolerate being around other people at all.  He also reported 
problems with insomnia.  Notation was also made of nightmares 
and intrusive recollections.  Currently, he stated that some 
type of anxiety dream occurred nightly.  The veteran had also 
led an increasingly constricted existence, spending most of 
his time at home listening to music or watching television or 
doing simple activities of daily living, such as cleaning his 
house.  He reported past problems with irritability and 
dyscontrol.  He had had many verbal outbursts at family 
members and had also been involved in altercations, some of 
which had occurred in the workplace.

Currently, the veteran was an outpatient and his medications 
included 750 milligrams of Depakote daily and an 
antidepressant, which name he did not recall.  The veteran 
reported currently drinking about a six-pack daily.

As for occupational history, it was noted he had had many 
types of jobs, but was generally able to work with some 
consistency, even if he had to change from one job to 
another.  He had done some construction-type work, done some 
work in an oil field, and had also worked in a bank, although 
he stated that he preferred to work outside.  The previous 
year, he had done some work for a temporary agency and found 
that he could tolerate working one or two days weekly.  
However, when he tried to work with any consistency later in 
the year doing general maintenance work, he became 
increasingly agitated and stopped working in December.  

He was divorced in 1994.  He had two sons who lived in the 
same town, but he had no contact with either.  He believed 
they were resentful of his past outbursts and his drinking.  
For the past two years he had a girl friend who had been 
supportive despite his difficulties.  They lived together 
until recently when she moved out because of a gradual 
increase in his drinking.  Otherwise, the veteran was 
described as entirely socially isolated.

Mental status examination was described as similar to 
previous examinations.  The veteran remained alert, oriented, 
and cooperative.  He showed an extremely labile affect with 
repeated tearfulness, agitation, and tremulousness.  Overall 
mood appeared moderately depressed.  He had had suicidal 
ideation at times, but no current plan or intent.  He still 
felt extremely conflicted about much of his activity in 
Vietnam.  Concentration was impaired, although it was noted 
he was clearly an intelligent individual.  Though he 
described periods of dissociation, he did not describe true 
core symptoms of psychosis.  

The Axis I diagnoses were:  PTSD; alcohol abuse; and possible 
breathing-related sleep disorder.  

The veteran was accorded an official psychiatric evaluation 
for rating purposes in August 1998.  He denied any current 
problems.  He said that, in February 1997, he had a spiritual 
experience and was forgiven for his sins in Vietnam.  He also 
believed Jesus had restored his health to help him get rid of 
his fears.  He stated he had been going to church regularly 
and was going to classes to become a minister.  He indicated 
he was going to be graduating soon.

He was divorced from his first wife in 1995.  He had two 
children and was close to one of them.  He did not have much 
contact with the younger child.  He remarried in February 
1998.

He had been unemployed since 1996.  He had 16 years of 
education, including four years of college.  He was close to 
attaining a degree in philosophy.  He had a year and a half 
of studies to go to become a minister.  He expressed having 
strong religious beliefs.

The veteran had not undergone any outpatient care or 
hospitalization in the past year.  The veteran was not 
currently receiving any treatment and did not feel the need 
for such.  

On mental status examination, he was described as alert and 
properly oriented.  He was neatly dressed.  Affect was 
bright.  He did not show any impairment of thought processes.  
He denied any hallucinations or delusions, but showed a 
strong religious conviction that Jesus had healed him both 
mentally and physically.  He did not exhibit any 
inappropriate behavior.  He denied suicidal or homicidal 
thoughts or intentions.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
Memory was intact for both short-term and long-term purposes.  
He did not exhibit any obsessive or ritualistic behaviors.  
Rate and flow of speech were normal.  He denied any panic 
attacks.  Mood was euphoric.  He did not show any impaired 
impulse control.  Sleep was good.  He stated that he did not 
believe he had any symptoms of PTSD.  He claimed that all his 
fears and anxieties had been alleviated because of his belief 
in Jesus.  The Axis I diagnosis was PTSD.  There was no Axis 
II diagnosis.  He was given a current Global Assessment of 
Functioning score of 65.  It was indicated that the score for 
the past year was also 65.  It was noted that he had had a 
documented service-connected diagnosis of PTSD, although he 
claimed to currently have no symptoms of PTSD.  The 
psychiatrist recommended psychological testing.  



Analysis

The claim with regard to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107 in that the veteran has 
presented a claim that is plausible.  The Board finds that 
the facts relevant to this issue have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of the claim has been satisfied.  
38 U.S.C.A. § 5107(a).  In this regard the Board notes that 
the most recent VA examiner had recommended that the veteran 
undergo psychologic testing.  This testing has apparently not 
been conducted.  The recommendation for testing was made in 
conjunction with questions as to whether the correct current 
diagnosis was PTSD.  In the instant case the Board is 
concerned with the degree of psychologic impairment and not 
the precise diagnosis for the veteran's psychologic 
disability.  Accordingly, the Board finds that the failure to 
afford psychologic testing is at most harmless error.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based on the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require an evaluation of the complete medical 
history of the veteran's condition.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); cf. Powell v. West, No. No. 98-
1675 (U.S. Vet. App. Sept. 21, 1999) (holding that although 
the current level of disability is of primary concern, the 
findings on the most recent examination are not always 
controlling). 

With regard to the veteran's psychiatric disability before 
November 7, 1996, VA regulations provided that the severity 
of his psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time off from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for evaluating 
PTSD provide for a 50 percent evaluation where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where by reason of 
the psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The next higher rating of 70 percent is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The maximum rating of 100 percent is 
awarded where the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community.  

There is evidence of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and where the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  

Effective January 7, 1996, 38 C.F.R. § 4.130 provides for a 
50 percent evaluation for PTSD where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking and mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently, 
illogical, obscure, or irrelevant speech; near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communications; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform duties of daily living; disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (1999).

Based on the pertinent evidence of record, the Board 
concludes that the evidence does not support a grant of an 
evaluation in excess of 50 percent under either the old or 
the new criteria.  While it was indicated at the time of the 
most recent psychiatric examination accorded the veteran in 
August 1998, that he had not worked since 1996, notation was 
made that the veteran had had 16 years of education, 
including four years of college.

He was reported to be close to attaining a degree in 
philosophy and had just a year and a half to go to become a 
qualified minister.  There was no indication given that the 
veteran was having any problem with his classes and studying 
to become a minister.  Further, while a review of the overall 
record shows that the veteran was in receipt of regular 
outpatient care in the mid 1990's, at the time of the 1998 
examination, the veteran stated he was not receiving any 
outpatient care and was not currently participating in any 
treatment program whatsoever.  He was not taking any 
medication.

The mental status examination at that time was essentially 
unremarkable, with the veteran being described as alert and 
properly oriented.  Further, he was described as neatly 
dressed and as possessing a bright affect.  No impairment of 
thought processes was demonstrated and he showed no 
inappropriate behavior.  Memory was intact and mood was 
euphoric.  He showed no impaired impulse control and no sleep 
impairment.  The veteran was given a Global Assessment of 
Functioning score of 65.  The United States Court of Appeals 
for Veterans Claims has held that a Global Assessment of 
Functioning score of 55-60 is indicative of moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).

The GAF score of 65 is even better than those numbers.  
Moderate impairment is not indicative of a disability picture 
warranting a higher schedular rating than the 50 percent now 
in effect.  Accordingly, the undersigned concludes that, when 
viewed in the context of the whole total record, the evidence 
does not provide a basis for a rating in excess of 50 percent 
at this time under either the old or the new criteria.  

In reaching this determination, consideration has been given 
to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the veteran as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The evidence does not suggest such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards, and as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).

It has not been shown, or contended, that the veteran's 
psychiatric symptoms have required periods of hospitalization 
for some time.  He himself has indicated he is not currently 
under any treatment at all.  Therefore, since the 
preponderance of the evidence is against the allowance of an 
evaluation in excess of 50 percent, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b). 


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

